Exhibit 10.1

 

GRAPHIC [g175801kmi001.gif]

 

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

MUHTAR KENT

 

ADDRESS REPLY TO:

CHAIRMAN AND CHIEF EXECUTIVE OFFICER

 

P.O. BOX 1734

THE COCA-COLA COMPANY

 

ATLANTA, GA 30301

 

 

--------------------------------------------------------------------------------

 

 

 

 

404 676-4082

 

 

FAX: 404 676-7721

 

August 12, 2015

 

James Quincey

London, England

 

Dear James,

 

We are delighted to confirm your new position as President and Chief Operating
Officer, job grade 24, effective immediately.  You will report to me.  The
information contained in this letter provides details of your position.

 

·                  Your principal place of assignment will be Atlanta, Georgia. 
You will be employed by The Coca-Cola Company upon receipt of required work
permits.  You will cease to be employed by Beverage Services Limited at that
time with no further obligations on the part of either party.

 

·                  Your annual base salary for your new position will be
$900,000.

 

·                  You will continue to be eligible to participate in the annual
Performance Incentive Plan.  The target annual incentive for a job grade 24 is
175% of annual base salary.  The actual amount of an incentive award may vary
and is based on individual performance and the financial performance of the
Company. Awards are made at the discretion of the Compensation Committee of the
Board of Directors.  The plan may be modified from time to time.

 

·                  You will continue to be eligible to participate in The
Coca-Cola Company’s Long-Term Incentive program.  Awards are made at the
discretion of the Compensation Committee of the Board of Directors based upon
recommendations by Senior Management.  You will be eligible to receive long-term
incentive awards within guidelines for the job grade assigned to your position
and based upon your personal performance, Company performance, and leadership
potential to add value to the Company in the future.  As a discretionary
program, the award timing, frequency, size and mix of award vehicles are
variable.

 

·                  The Compensation Committee of the Board of Directors has
approved a special one-time restricted stock unit grant with an estimated value
of $3,000,000.  The restrictions will lapse and the award will be released to
you 50% three years from

 

1

--------------------------------------------------------------------------------


 

today and 50% four years from today, contingent on your continued employment. 
The award will be governed solely by the terms of the Company’s 2014 Equity Plan
and the Agreement that will be provided to you at the time the award is made. 
The actual number of units awarded will be determined using the target value and
the average of the closing prices of The Coca-Cola Company’s common stock on the
thirty days preceding the grant date.

 

·                  You will be expected to acquire and maintain share ownership
at a level equal to five times your base salary.  As part of the Company’s
ownership expectations, you will have two additional years, or until
December 31, 2017 to achieve this level of ownership.  You will be asked to
provide information in December each year on your progress toward your ownership
goal, and that information will be reviewed with the Compensation Committee of
the Board of Directors the following February.

 

·                  You will be eligible for the Company’s Financial Planning and
Counseling program which provides reimbursement of certain financial planning
and counseling services, up to $10,000 annually, subject to taxes and
withholding.

 

·                  You will be eligible for the Emory Executive Health benefit
which includes a comprehensive physical exam and one-on-one medical and
lifestyle management consultation.

 

·                  You are required to enter into the Agreement on
Confidentiality, Non-Competition, and Non-Solicitation, effective immediately
(enclosed).

 

·                  To support your transition to Atlanta, for the first two
years of your assignment, you will participate in the Global Mobility Policy and
be provided the standard benefits of that program. The duration and type of
assignment are contingent upon the business needs of the Company provided
suitable performance standards are maintained.  The Code of Business Conduct,
Confidentiality Agreements, or any other document related to knowledge you
acquire of Company business or conducting business remain in effect during
international assignment.  Effective September 1, 2017, you will be considered a
local employee in the United States, you will no longer receive any benefits
under the Global Mobility Policy, and any applicable localization benefits under
that policy will not apply.

 

·                  This letter is provided as information and does not
constitute an employment contract.

 

2

--------------------------------------------------------------------------------


 

Congratulations, James.  I feel certain that you will find challenge,
satisfaction and opportunity in this new role and as we continue our journey
toward the 2020 Vision.

 

 

Sincerely,

 

 

 

/s/ Muhtar Kent

 

 

 

 

 

Muhtar Kent

 

 

c:                                      Ceree Eberly

Shane Smith

Executive Compensation

GBS Executive Services

 

Enclosures:    Agreement on Confidentiality, Non-Competition, and
Non-Solicitation

 

3

--------------------------------------------------------------------------------